PER CURIAM.
In view of the character of proof offered by defendant to show payments upon the mortgages sought to be foreclosed, we think the plaintiff was not fully advised that the question of the existence of chattel mortgages was involved, nor the question of their validity, nor the question of their payment, nor the question of either of these chattel mortgages having been taken in part payment of the real-estate mortgages. In view of the treatment accorded by the county court to these chattel mortgages apparent in the computation, we think the county court should have granted a new trial on the affidavits presented.
Order denying the motion is reversed, and a new trial is granted, with $10 costs and disbursements to appellant.